IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 276 WAL 2017
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
            v.                                :
                                              :
                                              :
SHILEE DIXSON,                                :
                                              :
                    Petitioner                :


                                           ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.




           A True Copy Patricia Nicola
           As Of 11/29/2017


           Attest: ___________________
           Chief Clerk
           Supreme Court of Pennsylvania